SHARE EXCHANGE AGREEMENT

MADE EFFECTIVE as of the 31st day of December 2013 (the “Effective Date”),

BETWEEN:

Tecton Corp., a Nevada corporation and having its office at 15500 Roosevelt
Blvd., Suite 303, Clearwater FL 33760 (“TECTON”);

AND:

Micah Eldred and Carl Dilley, 66.7% and 33.3% members, respectively, (“MEMBERS”)
of ENDURANCE EXPLORATIONS GROUP LLC, a Florida limited liability company having
an office at 15500 Roosevelt Blvd., Suite 303, Clearwater FL 33760 (the “LLC)
(the MEMBERS and the LLC shall hereinafter be collectively referred to as
“ENDURANCE”);

TECTON and ENDURANCE shall be collectively referred to herein as the “PARTIES”.

WHEREAS:



1.

The authorized capital of the LLC consists of 100 units of which 100%  are
issued and outstanding as of the Effective Date (each a “LLC Unit” and
collectively, the “LLC Units”), which LLC Units are legally and beneficially
owned in the number and the percentage of the issued and outstanding LLC Units,
set beside such member’s name on Schedule A attached hereto and incorporated by
this reference and each Member legally and beneficially owns the number and the
percentage of the issued and outstanding LLC Units, set beside such Member’s
name on Schedule A; and



2.

The authorized common share capital of TECTON consists of 100,000,000 shares of
common stock (the “TECTON Common Shares) and 10,000,000 shares of preferred
stock (the “TECTON Preferred Shares”), of which 2,486,909 common shares and zero
preferred shares, respectively, are currently issued and outstanding; and



3.

The respective Boards of Directors or Managers of TECTON and the LLC have
approved and declared advisable this Agreement and the Share Exchange.



4.

The PARTIES desire to provide for a transaction structure providing for the
Share Exchange (the "Transaction") to be treated as a transfer of partnership
interests within the meaning of Section 351 of the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated thereunder (the
"Code").



5.

The parties agree that the intent of this transaction is to affect a share
exchange wherein TECTON will be the surviving entity and ENDURANCE will be the
wholly-owned subsidiary.    In this regard, there will be no recorded goodwill
resulting from the transaction and the equity information presented on a
go-forward basis will be that of TECTON.  

NOW, THEREFORE, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the PARTIES agree as
follows:



1.

SHARE EXCHANGE



1.1.

Subject to the terms and conditions of this Agreement, TECTON shall acquire one
hundred percent (100%) of the LLC Units in exchange for 20,503,425 Shares of
TECTON Common Stock (“Exchange Shares”), with each ENDURANCE unit being
converted into the pro-rata Exchange Shares (the “Exchange Ratio”) with any
fractional TECTON








SHARE EXCHANGE AGREEMENT

Page 1 of 19

12/31/2013 5:04 PM







Shares rounded down to the nearest whole share; and



1.2.

On or before the Closing Date, TECTON shall cause the amount of $291,000 due to
Endeavour Cooperative Partners, LLC, (“the Debt Holder”) to be converted into
12,733,496 Shares of common stock of TECTON; and



1.3.

Upon completion of the above transactions, the MEMBERS shall hold greater than
80% of the voting power of all classes of stock of TECTON entitled to vote; and



1.4.

Except as expressly noted otherwise, the transactions contemplated under this
Agreement shall be completed (the “Closing”) at the offices of TECTON or at such
other place as may be agreed between the PARTIES, at 3 p.m. local time in Easter
Standard Time, or at such other time as may be agreed between the PARTIES, (the
“Time of Closing”) on December 31, 2013, or another date specified by the
PARTIES, which shall be no later than the second Business day after satisfaction
or waiver (subject to applicable law) of the conditions set forth in Section 2
(other than those conditions which by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions), or on
such other date as may be agreed between the PARTIES (the “Closing Date”).



2.

CONDITIONS PRECEDENT



2.1.

TECTON’s obligations to carry out the terms of this Agreement and to complete
its transactions contemplated under this Agreement are subject to the
fulfillment to the satisfaction of TECTON of each of the following conditions at
or prior to the Time of Closing:



(a)

ENDURANCE  shall have complied with all of its covenants and agreements
contained in this Agreement; and



(b)

ENDURANCE shall transfer, or will cause to be transferred, to TECTON one hundred
percent (100%) of the issued and outstanding LLC Units; and



(c)

the representations and warranties of ENDURANCE contained in this Agreement or
contained in any certificates or documents delivered by ENDURANCE pursuant to
this Agreement shall be completely true as if such representations and
warranties had been made as of the Time of Closing; and



(d)

The conditions set forth above are for the exclusive benefit of TECTON and may
be waived by TECTON in whole or in part at any time at or before the Time of
Closing.



2.2.

ENDURANCE’s obligation to carry out the terms of this Agreement and to complete
the transactions contemplated under this Agreement are subject to the
fulfillment to ENDURANCE’s satisfaction of each of the following conditions at
or prior to the Time of Closing:



(a)

TECTON shall have complied with all of its covenants and agreements contained in
this Agreement; and



(b)

The representations and warranties of TECTON contained in this Agreement or
contained in any certificates or documents delivered by it pursuant to this
Agreement shall be completely be true and correct in all material respects as if
such representations and warranties had been made by TECTON as of the Closing
Date.








SHARE EXCHANGE AGREEMENT

Page 2 of 19

12/31/2013 5:04 PM











(c)

The conditions set forth above are for the exclusive benefit of ENDURANCE and
may be waived by ENDURANCE in whole or in part at or before the Time of Closing.



2.3.

The PARTIES acknowledge and agree that this Agreement and all of the
transactions contemplated under this Agreement are subject to receipt of any
regulatory approvals that may be required under applicable laws. If any such
approvals are required but are not obtained by the Closing Date, then this
Agreement shall terminate and be of no further force or effect



2.4.

This Agreement shall immediately terminate and be of no further force or effect
in the event that prior to the Closing:



(a)

TECTON is issued a cease trade or similar order from the U.S. Securities and
Exchange Commission (the “SEC”) or the NASD halting trading in TECTON’s common
stock on the Over-the-Counter Pink Sheets for any reason; or



(b)

TECTON and ENDURANCE agree to terminate this Agreement by mutual written
consent; or



(c)

ENDURANCE determines that: (i) TECTON is in dereliction of SEC compliance
wherein rehabilitation is not practical, or (ii) the completion of the
transaction contemplated herein will cause significant harm to the goodwill of
ENDURANCE or hinder ENDURANCE’S ability to conduct its business.



(d)

Each of the foregoing shall be considered a “Terminating Event”.



(e)

The conditions set forth above are for the exclusive benefit of ENDURANCE and
may be waived by the ENDURANCE in whole or in part at or before the Time of
Closing. In the event that;



3.

COVENANTS, AGREEMENTS AND ACKNOWLEDGEMENTS



3.1.

ENDURANCE covenants and agrees with TECTON that ENDURANCE shall:



(a)

from and including the Effective Date through to and including the Time of
Closing, permit TECTON, through its directors, officers, employees and
authorized agents and representatives, at TECTON’s own cost, full access to the
books, records and property of ENDURANCE including, without limitation, all of
the assets, contracts, correspondence, accounts and minute books of ENDURANCE,
so as to permit TECTON to make such investigation (“TECTON’s Investigation”) of
ENDURANCE as TECTON considers advisable; and



(b)

provide to TECTON all such further documents, instruments and materials and do
all such acts and things as may be required by TECTON to obtain any regulatory
approvals that may be required under applicable laws; and



(c)

from and including the Effective Date through to and including the Time of
Closing, do all such acts and things that may be necessary to ensure that all of
the representations and warranties of ENDURANCE contained in this Agreement or
any certificates or documents delivered by any of them pursuant to this
Agreement remain true and correct; and



(d)

from and including the Effective Date through to and including the Time of
Closing, preserve and protect all of the goodwill, assets, business and








SHARE EXCHANGE AGREEMENT

Page 3 of 19

12/31/2013 5:04 PM







undertaking of ENDURANCE and, without limiting the generality of the foregoing,
carry on the development of the assets of ENDURANCE in a reasonable and prudent
manner; and



(e)

from and including the Effective Date through to and including the Time of
Closing, keep confidential all discussions and communications (including all
information communicated therein) between the PARTIES, and all written and
printed materials of any kind whatsoever exchanged by the PARTIES, except only
any information or material that:



(i)

was in the public domain at the time of disclosure to a party (the “Recipient”);
or



(ii)

was already in the possession of the Recipient prior to disclosure, as
demonstrated by the Recipient through tangible evidence; or



(iii)

subsequently enters the public domain through no fault of the Recipient or any
officer, director, employee or agent of the Recipient; or



(iv)

is required to be disclosed by law or by a court or regulatory authority of
competent jurisdiction; and, if so requested by TECTON, ENDURANCE shall arrange
for any member, employee, authorized agent or representative of ENDURANCE to
enter into a non-disclosure agreement with TECTON in a form acceptable to TECTON
acting reasonably; and



(f)

not declare, pay, authorize or make any dividend, payment or distribution of any
kind or nature to its shareholders or redeemed or purchased or otherwise acquire
any of its capital stock or agree to do so; and



(g)

not waive any rights of material value; and



(h)

not enter into any transaction or into any contracts or agreements or
modifications or cancellations thereof, other than in the ordinary course of
business; and



(i)

not use any funds other than in the ordinary course of business as theretofore
carried on.



3.2.

ENDURANCE covenants and agrees with TECTON that, from and including the
Effective Date through to and including the Time of Closing, ENDURANCE shall
not:



(a)

do any act or thing that would render any representation or warranty of
ENDURANCE contained in this Agreement or any certificates or documents delivered
by ENDURANCE pursuant to this Agreement untrue or incorrect; nor



(b)

sell, encumber or dispose of, or negotiate with any other person in respect of a
sale, encumbrance or disposition of, the LLC membership interests.



3.3.

ENDURANCE acknowledges to and agrees with TECTON that TECTON’s Investigation
shall in no way limit or otherwise adversely affect the rights of TECTON as
provided for hereunder in respect of the representations and warranties of
ENDURANCE contained in this Agreement or in any certificates or documents
delivered by ENDURANCE pursuant to this Agreement.



3.4.

TECTON covenants and agrees with ENDURANCE that TECTON shall:








SHARE EXCHANGE AGREEMENT

Page 4 of 19

12/31/2013 5:04 PM











(a)

use its reasonable best efforts to obtain any regulatory approvals, if any, for
this Agreement and the transactions contemplated hereunder required by
applicable laws on or before the Closing Date; and



(b)

from and including the Effective Date through to and including the Time of
Closing, do all such acts and things that may be necessary to ensure that all of
the representations and warranties of TECTON contained in this Agreement or in
any certificates on documents delivered by it pursuant to this Agreement remain
true and correct; and



(c)

from and including the Effective Date through to and including the Time of
Closing, subject to its legal reporting obligations, keep confidential all
discussions and communications (including all information communicated therein)
between the PARTIES, and all written and printed materials of any kind
whatsoever exchanged by the PARTIES, except only any information or material
that:



(i)

was in the public domain at the time of disclosure to a party (the “Recipient”);
or



(ii)

was already in the possession of the Recipient prior to disclosure, as
demonstrated by the Recipient through tangible evidence; or



(iii)

subsequently enters the public domain through no fault of the Recipient or any
officer, director, employee or agent of the Recipient; or



(iv)

is required to be disclosed by law or by a court or regulatory authority of
competent jurisdiction provided prior to such disclosure the other party is
given immediate written notice of such required disclosure, such that the other
party will have a reasonable opportunity to oppose or otherwise influence such
disclosure; and



(v)

any other disclosure contemplated by a party must be approved in writing by the
other party prior to disclosure.  



(vi)

and, if so requested by ENDURANCE, TECTON shall arrange for any director,
officer, employee, authorized agent or representative of TECTON to enter into,
and TECTON itself shall enter into, a non-disclosure agreement with ENDURANCE in
a form acceptable to ENDURANCE.



3.5.

TECTON covenants and agrees with ENDURANCE that, from and including the
Effective Date through to and including the Time of Closing, TECTON shall not do
any act or thing that would render any representation or warranty of TECTON
contained in this Agreement or any certificates or documents delivered by it
pursuant to this Agreement untrue or incorrect.



4.

REPRESENTATIONS AND WARRANTIES



4.1.

For the Purposes of this Section 4, an individual will be deemed to have
“Knowledge” of a particular fact or other matter if:



(a)

such individual is actually aware of such fact or other matter at the time in
question; and



(b)

a person (other than an individual) will be deemed to have “Knowledge” of a








SHARE EXCHANGE AGREEMENT

Page 5 of 19

12/31/2013 5:04 PM







particular fact or other matter if any individual who is serving as a director,
officer, partner, executor, or trustee of such Person (or in similar capacity)
has, or at any time had, “Knowledge” of such fact or other matter.  



4.2.

In order to induce TECTON to enter into this Agreement and complete its
transactions contemplated hereunder, ENDURANCE, to the best of ENDURANCE’s
Knowledge, represents and warrants to TECTON that as of the Closing Date:



(a)

ENDURANCE was duly formed under the laws of Florida and:



(i)

is not a “reporting company” within the meaning of Section 12 of the Exchange
Act and is not subject to any statutory registration or filing requirements
applicable to public reporting companies; and



(ii)

has the power, authority and capacity to enter into this Agreement and carry out
its terms; and



(iii)

is in good standing with respect to the filing of all annual reports required
under the laws of Florida; and



(b)

the entire membership of the LLC is listed in Schedule A.



(c)

except for the LLC membership interests, there are no documents, instruments or
other writings of any kind whatsoever which constitute a security of ENDURANCE
and, except as is provided for by operation of this Agreement, there are no
options, agreements or rights of any kind whatsoever to acquire directly or
indirectly any other units of ENDURANCE; and



(d)

attached hereto as Exhibit 4.2(d) are the true, accurate and correct Articles of
Organization of ENDURANCE, (the “Company Documents”), which have not been
altered, and a certificate of good standing for ENDURANCE as issued by the State
of Florida and dated within thirty (30) days of the Effective Date; and



(e)

all of the material transactions of ENDURANCE which are required to be recorded
or filed in or with the books or records of ENDURANCE have been promptly and
properly so recorded or filed; and



(f)

ENDURANCE holds all licenses and permits that are required for carrying on its
business in the manner in which such business has been carried on; and



(g)

ENDURANCE is the registered and beneficial owner of all rights, title and
interest in and to all tangible and intangible property (collectively the
“Assets”) associated with all business carried on by ENDURANCE and the other
assets listed on Schedule 4.2(g) to this Agreement, subject only to such
qualifications and limitations as are indicated in Schedule 4.2(g);



(h)

ENDURANCE has good and marketable exclusive title to each of the Assets free and
clear of all liens, charges and encumbrances of any kind whatsoever save and
except those specified as “Permitted Encumbrances” on Schedule 4.2(h) to this
Agreement, and ENDURANCE owns or has the right to use, without payment to any
other person, all intellectual property (“IP”) used in its business, or portions
thereof, free and clear of all liens or other encumbrances. ENDURANCE has no
notice or knowledge of any objection or claim being asserted by any Person with
respect to the ownership, validity, enforceability or use of any such IP or
challenging or questioning the validity or effectiveness of any license relating








SHARE EXCHANGE AGREEMENT

Page 6 of 19

12/31/2013 5:04 PM







thereto. The conduct of ENDURANCE’s business, as presently conducted and as
proposed to be conducted do not violate, conflict or infringe any contract,
license, patent, copyright, trademark, trade secret, or other intellectual
property rights, or privacy, publicity or similar rights of any other person.
 There are no unresolved conflicts with, or pending claims of, any other person,
whether in litigation or otherwise, involving the IP, and there are no liens or
rights of any other person, including moral rights, which would prevent
ENDURANCE from fulfilling its obligations under this Agreement. No activity of
any employee of ENDURANCE as or while an employee of ENDURANCE has caused a
violation of any trade secret of ENDURANCE; and



(i)

each item of machinery and equipment of any kind whatsoever comprised in the
Assets is in reasonable operating condition and in a state of reasonable
maintenance and repair taking into account its age and use; and



(j)

all deposit, savings, investment and brokerage accounts and safety deposit boxes
of ENDURANCE are listed on Schedule 4.2(j) attached hereto; and



(k)

ENDURANCE has the power to own the assets it owns, and to carry on the business
carried on by it, and is duly qualified to carry on business in all
jurisdictions in which it carries on business; and



(l)

save for any costs and expenses arising in the ordinary course of business, all
material outstanding liabilities, whether direct, indirect, absolute, contingent
or otherwise, whatsoever of ENDURANCE have been disclosed in writing to TECTON
prior to the Effective Date, and except as otherwise disclosed in writing on
Schedule 4.2 (l).



(m)

except as set forth on Schedule 4.2(m) of this Agreement:



(i)

no distributions of any kind whatsoever on any units  of ENDURANCE have been
made, declared or authorized; and



(ii)

no new machinery or equipment of any kind whatsoever has been ordered by, or
installed or assembled on the premises of, ENDURANCE; and



(iii)

ENDURANCE is not indebted to any of the MEMBERS; and



(iv)

none of the MEMBERS or any other employee of ENDURANCE is indebted or under
obligation to ENDURANCE on any account whatsoever; and



(v)

ENDURANCE has not guaranteed or agreed to guarantee any debt, liability or other
obligation of any kind whatsoever of any person, firm or corporation of any kind
whatsoever; and



(n)

Since inception and up to the Effective Date except as set forth on Schedule
4.2(n):



(i)

there has not been any material adverse change of any kind whatsoever in the
financial position or condition of ENDURANCE, or any damage, loss or other
change of any kind whatsoever in circumstances materially affecting the business
or Assets of ENDURANCE or the right or capacity of ENDURANCE to carry on its
business; and








SHARE EXCHANGE AGREEMENT

Page 7 of 19

12/31/2013 5:04 PM











(ii)

ENDURANCE has not waived or surrendered any right of any kind whatsoever of
material value; and



(iii)

except as may be expressly permitted under this Agreement, ENDURANCE has not
discharged, satisfied or paid any lien, charge or encumbrance of any kind
whatsoever or obligation or liability of any kind whatsoever other than current
liabilities in the ordinary course of its business; and



(iv)

ENDURANCE has not declared, paid, authorized or made any  payment or
distribution of any kind or nature to its MEMBERS; and



(v)

ENDURANCE has not entered into any transaction or into any contracts or
agreements or modifications or cancellations thereof, other than in the ordinary
course of business; and



(vi)

ENDURANCE has not made or authorized any payment to  MEMBERS in their capacity
as such except in the ordinary course of business and at rates of salary, bonus
or other remuneration consistent with remuneration of previous years; and



(o)

the MEMBERS, key employees and independent contractors and consultants of
ENDURANCE, and all of their compensation arrangements with ENDURANCE, whether as
members, employees, independent contractors or consultants, are as listed on
Schedule 4.2(o)  to this Agreement;



(p)

there are no pension, profit sharing, group insurance or similar plans or other
deferred compensation plans of any kind whatsoever affecting ENDURANCE other
than those, if any, specified on Schedule 4.2(p) to this Agreement; and



(q)

ENDURANCE is not now, nor has it ever been, a party to any collective agreement
with any labor union or other association of employees of any kind whatsoever,
no collective bargaining agent has been certified in respect of ENDURANCE, and
there is no application pending for certification of a collective bargaining
agent in respect of ENDURANCE; and



(r)

the contracts and agreements included on Schedule 4.2(r) to this Agreement
(collectively the “Material Contracts”) constitute all of the material contracts
and agreements of ENDURANCE; and



(s)

except as may be noted on the appropriate Schedule to this Agreement, the
Material Contracts are in good standing in all material respects and not in
default in any respect; and



(t)

ENDURANCE has not licensed, leased, transferred, disposed of or encumbered any
of the Assets in any way, or permitted any third party access to any of the
Assets the value of which may be compromised by such access, including in
particular the source code to any computer software, any subscriber lists or any
trade secret information included in the Assets, except only in accordance with
the terms of the Material Contracts; and



(u)

no third party privacy or intellectual property rights, including without
limitation, copyright, trade secret or patent rights, were violated in the
creation, compilation or acquisition of, or are violated by the use of, any of
the Assets by ENDURANCE or by any party through whom ENDURANCE acquired title or
a








SHARE EXCHANGE AGREEMENT

Page 8 of 19

12/31/2013 5:04 PM







license or to whom ENDURANCE has granted a license in respect of the Assets; and



(v)

ENDURANCE is not in material breach of any applicable law, ordinance, statute,
regulation, by-law, order or decree of any kind whatsoever including, without
limitation, any applicable securities laws; and



(w)

all tax returns and reports of ENDURANCE that are required by law to have been
filed have been filed and are substantially true, complete and correct and all
taxes and other government charges of any kind whatsoever of ENDURANCE have been
paid or disclosed in writing to TECTON before TECTON entered into this
Agreement; and



(x)

ENDURANCE has not:



(i)

made any election under any applicable tax legislation with respect to the
acquisition or disposition of any property at other than fair market value; or



(ii)

acquired any property for proceeds greater than the fair market value thereof;
or



(iii)

disposed of anything for proceeds less than the fair market value thereof; and



(y)

ENDURANCE has made all elections required to have been made under any applicable
tax legislation in connection with any distributions made by ENDURANCE and all
such elections were true and correct and filed in the prescribed form and within
the prescribed time period; and



(z)

adequate provision has been made for taxes payable by ENDURANCE for the current
period for which tax returns are not yet required to be filed and there are no
agreements, waivers or other arrangements of any kind whatsoever providing for
an extension of time with respect to the filing of any tax return by, or payment
of, any tax or governmental charge of any kind whatsoever by ENDURANCE; and



(aa)

ENDURANCE does not have any contingent tax liabilities of any kind whatsoever,
and there are no grounds which would prompt a reassessment of ENDURANCE,
including for aggressive treatment of income or expenses in earlier tax returns
filed; and



(bb)

there are no amounts outstanding and unpaid for which ENDURANCE has previously
claimed a deduction under any applicable tax legislation; and



(cc)

ENDURANCE has made all collections, deductions, remittances and payments of any
kind whatsoever and filed all reports and returns required by it to be made or
filed under the provisions of all applicable statutes requiring the making of
collections, deductions, remittances or payments of any kind whatsoever; and



(dd)

except as otherwise disclosed in writing on Schedule 4.2 (dd) there are no
actions, suits, judgments, investigations or proceedings of any kind whatsoever
outstanding, pending or known to be threatened against or affecting ENDURANCE at
law or in equity or before or by any federal, provincial, state, municipal or
other governmental department, commission, board, bureau or








SHARE EXCHANGE AGREEMENT

Page 9 of 19

12/31/2013 5:04 PM







agency of any kind whatsoever and there is no basis therefore; and



(ee)

ENDURANCE has good and sufficient power, authority and capacity to enter into
this Agreement and complete its respective transactions contemplated under this
Agreement on the terms and conditions set forth herein; and



(ff)

this Agreement has been duly executed and delivered by ENDURANCE and, assuming
the due authorization, execution and delivery hereof by TECTON and the MEMBERS,
constitutes a legal, valid and binding obligation of ENDURANCE, enforceable
against it in accordance with its terms subject to:



(i)

bankruptcy, insolvency, moratorium, reorganization and other laws relating to or
affecting the enforcement of creditors’ rights generally; and



(ii)

the fact that equitable remedies, including the remedies of specific performance
and injunction, may only be granted in the discretion of a court; and



(gg)

except as disclosed to TECTON, ENDURANCE is not under any obligation,
contractual or otherwise, to request or obtain the consent of any person, and no
permits, licenses, certifications, authorizations or approvals of, or
notifications to, any federal, state, municipal or local government or
governmental agency, board, commission or authority are required to be obtained
by ENDURANCE in connection with the execution, delivery or performance by
ENDURANCE of this Agreement or the completion of any of the transactions
contemplated herein, and complete and correct copies of any agreements under
which ENDURANCE is obligated to request or obtain any such consent have been
provided to TECTON; and



(hh)

the execution and delivery of this Agreement, the performance of its obligations
under this Agreement and the Closing will not:



(i)

conflict with, or result in the breach of or the acceleration of any
indebtedness under, or constitute default under, any of the Organizational
Documents of ENDURANCE, or any of the terms of any indenture, mortgage,
agreement, lease, license or other instrument of any kind whatsoever to which
ENDURANCE is a party or by which it is bound, or any judgment or order of any
kind whatsoever of any court or administrative body of any kind whatsoever by
which it is bound; nor



(ii)

result in the violation of any law or regulation applicable to ENDURANCE;



(ii)

ENDURANCE has not incurred any liability for agency, brokerage, referral or
finder’s fees, commissions or compensation of any kind whatsoever with respect
to this Agreement or any transaction contemplated under this Agreement; and



(jj)

the representations and warranties of the MEMBERS contained in this Agreement
disclose all material facts known to each of them specifically relating to the
transactions contemplated under this Agreement which, so far as the Shareholders
are aware, materially and adversely affect, or in the future may materially and
adversely affect, their respective abilities to perform their respective
obligations under this Agreement or the value of the ENDURANCE Shares or the
Assets; and








SHARE EXCHANGE AGREEMENT

Page 10 of 19

12/31/2013 5:04 PM











4.3.

The LLC Units indicated in Recital A of this Agreement opposite the MEMBERS’
names are and will on the Closing Date immediately prior to Closing be validly
issued and outstanding fully paid and non-assessable membership interests of
ENDURANCE registered in the name of, and legally and beneficially owned by, that
Member, free and clear of all voting restrictions, trade restrictions, and
liens.



4.4.

Each ENDURANCE Member’s signature to this agreement below affirm that the Member
is acquiring the Exchange Shares for the Member’s own account, for investment
purposes only and not with a view to any resale, distribution or other
disposition of the Exchange Shares in violation of applicable United States
securities laws; and inform the Member that the Exchange Shares will not be
registered under the 1933 Act or the securities laws of any state of the United
States or other jurisdiction unless so agreed to in writing by TECTON; and upon
the issuance thereof, and until such time as the same is no longer required
under the applicable requirements of the 1933 Act or applicable U.S. state laws
and regulations, the certificates representing the Exchange Shares will bear a
legend in substantially the following form:

 “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  THESE SECURITIES
MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY,
(B) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER
THE 1933 ACT PROVIDED BY RULE 144 OR RULE 144A THEREUNDER, IF AVAILABLE, AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) IN A TRANSACTION THAT DOES
NOT REQUIRE REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL, OF
RECOGNISED STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO
THE COMPANY, OR D) IF REGISTERED IN COMPLIANCE WITH THE REQUIREMENTS UNDER THE
1933 ACT.”



4.5.

The representations and warranties of ENDURANCE contained in this Agreement
shall be true at the Time of Closing as though they were made at the Time of
Closing, and they shall survive the Closing and remain in full force and effect
thereafter for the benefit of TECTON.



4.6.

ENDURANCE consents to TECTON making a notation on its records or giving
instructions to any transfer agent of TECTON to implement the restrictions on
transfer set forth and described herein.



4.7.

While TECTON contemplates that the form of transaction contemplated by this
Agreement will qualify as a tax-free transfer of partnership interests within
the meaning of Section 351 of the Code, ENDURANCE acknowledges and accepts that
there may be material tax consequences to a Member in respect of an acquisition
or disposition of the TECTON Shares, and that TECTON gives no opinion and makes
no representation with respect to the tax consequences to the Member under
United States, state, local or foreign tax law in respect of the Member’s
acquisition or disposition of the TECTON Shares.



4.8.

In order to induce the ENDURANCE to enter into this Agreement and complete the
transactions contemplated hereunder, TECTON represents and warrants to ENDURANCE
that, except as disclosed to ENDURANCE prior to the Effective Date:



(a)

TECTON was and remains duly incorporated and validly existing under the laws of
the state of Nevada, and TECTON is in good standing with respect to all filings








SHARE EXCHANGE AGREEMENT

Page 11 of 19

12/31/2013 5:04 PM







required by the State of Nevada as of the Effective date. As of the Effective
Date TECTON has issued 2,486,909 common shares, and has no outstanding share
purchase options and no stock purchase warrants, and at the Time of Closing will
have no preferred shares issued and outstanding; and



(b)

TECTON’s common stock is traded on the Over-the-Counter Bulletin Board with a
minimum of one market maker and a valid trading symbol; and



(c)

the Exchange Shares to be issued at Closing will be, when issued, validly issued
as fully paid, non-assessable, restricted shares; and



(d)

TECTON has good and sufficient power, authority and capacity to enter into this
Agreement and complete its transactions contemplated under this Agreement on the
terms and conditions set forth herein; and



(e)

TECTON has taken all necessary or desirable actions, steps and corporate and
other proceedings to approve or authorize, validly and effectively, the entering
into of, and the execution, delivery and performance of, this Agreement; and



(f)

this Agreement has been duly executed and delivered by TECTON and, assuming the
due authorization, execution and delivery hereof by ENDURANCE and the
Shareholders, constitutes a legal, valid and binding obligation of TECTON,
enforceable against it in accordance with its terms subject to:



(i)

bankruptcy, insolvency, moratorium, reorganization and other laws relating to or
affecting the enforcement of creditors’ rights generally; and



(ii)

the fact that equitable remedies, including the remedies of specific performance
and injunction, may only be granted in the discretion of a court; and



(g)

TECTON is not under any obligation, contractual or otherwise, to request or
obtain the consent of any person, and no permits, licenses, certifications,
authorizations or approvals of, or notifications to, any federal, state,
municipal or local government or governmental agency, board, commission or
authority are required to be obtained by TECTON in connection with the
execution, delivery or performance by TECTON of this Agreement or the completion
of any of the transactions contemplated herein, and complete and correct copies
of any agreements under which TECTON is obligated to request or obtain any such
consent have been provided to ENDURANCE; and



(h)

the execution, delivery and performance of this Agreement and each of the other
agreements contemplated or referred to herein by TECTON, and the completion of
the transactions contemplated hereby, will not constitute or result in a
violation or breach of or default under:



(i)

any term or provision of any of the memorandum, articles or other governing
documents of TECTON; or   



(ii)

the terms of any indenture, agreement (written or oral), instrument or
understanding or other obligation or restriction to which TECTON is a party or
by which it is bound; or



(iii)

any term or provision of any licenses, registrations or qualifications of TECTON
or any order of any court, governmental authority or regulatory








SHARE EXCHANGE AGREEMENT

Page 12 of 19

12/31/2013 5:04 PM







body or any applicable law or regulation of any jurisdiction; and



(i)

TECTON’s unaudited financial statements for the periods ended September 30, 2013
and the audited financial statements for the years ended January 31, 2012 and
2011 (“TECTON Financial Statements”), true copies of which are attached hereto
as Exhibit 4.7(i), have been prepared in accordance with generally accepted
accounting principles, are true, correct and complete in all respects and
present fairly the financial condition of TECTON as of the date thereof,
including the assets and liabilities of TECTON as of the date thereof, and the
expenses of TECTON for that fiscal period; and



(j)

all financial transactions of TECTON have been recorded in the financial books
and records of TECTON in accordance with good business practice, such financial
books and records form the basis for the unaudited TECTON Financial Statements
and the TECTON Financial Statements which have been filed with the United States
Securities Exchange Commission; and



(k)

there are no actions, suits or proceedings, judicial or administrative (whether
or not purportedly on behalf of TECTON) pending or, to the best of the knowledge
of TECTON, threatened, by or against or affecting TECTON, at law or in equity,
or before or by any court or any federal, provincial, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, and to the best of the knowledge of TECTON, there are no
grounds on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success; and



(l)

subsequent to the respective dates as of which information is contained in the
TECTON Financial Statements there has been no material adverse change, or any
fact known to TECTON, nor has any agreement been entered into with any officer,
director or insider of the company, and not disclosed to the Shareholders that
could reasonably be expected to result in a material adverse change in the
business or financial condition of TECTON except as set forth in Schedule 4.7(l)
and the documents listed therein (the “Documents”) and except as disclosed in
Schedule 4.7(l), there is no litigation or governmental proceeding to which
TECTON is a party or to which any property of TECTON is subject or that is
pending or, to the best of the knowledge of TECTON, contemplated against TECTON
that might result in any material adverse change in the business or financial
condition of TECTON. Shareholders acknowledge and agree they have been provided
reasonable access to the Documents prior to the Closing; and



(m)

TECTON has not declared or paid any dividend or made any other distribution on
any of its shares of any class, or redeemed or purchased or otherwise acquired
any of its shares of any class, or reduced its authorized capital or issued
capital, or agreed to do any of the foregoing; and



(n)

to the best of its knowledge, TECTON is not in violation of any federal, state,
municipal or other law, regulation or order of any government or governmental or
regulatory authority, domestic or foreign; and



(o)

the representations and warranties and other factual statements of TECTON
contained in this Agreement, and all information in the Schedules hereto, taken
as a whole, do not contain any false statement of material fact or omit to state
a material fact necessary to prevent the statements made herein and therein from
being misleading; and



(p)

except as previously disclosed and to the best of the knowledge of TECTON,








SHARE EXCHANGE AGREEMENT

Page 13 of 19

12/31/2013 5:04 PM







there are no proceedings or investigations outstanding or threatened by any
securities regulatory authority against TECTON, its directors, officers or
shareholders, and there is no circumstance which exists which could reasonably
be expected to lead to an investigation against TECTON, its directors, officers
or shareholders; and



(q)

as of the Effective Date, TECTON is “fully-reporting” as defined by the
Securities and Exchange Commission.



4.9.

The representations and warranties of TECTON contained in this Agreement shall
be true at the Time of Closing as though they were made at the Time of Closing,
and they shall survive the Closing and remain in full force and effect
thereafter for the benefit of the Shareholder.



5.

INDEMNITIES



5.1.

Indemnities:



(a)

notwithstanding the completion of the transactions contemplated under this
Agreement or TECTON’s Investigation, the representations, warranties and
acknowledgements of ENDURANCE contained in this Agreement or any certificates or
documents delivered by ENDURANCE pursuant to this Agreement shall survive the
Closing and shall continue in full force and effect thereafter for the benefit
of TECTON.  If any of the representations, warranties or acknowledgements given
by ENDURANCE is found to be untrue or there is a breach of any covenant or
agreement in this Agreement on the part of ENDURANCE, then ENDURANCE shall
indemnify and save harmless TECTON from and against any and all liability,
claims, debts, demands, suits, actions, penalties, fines, losses, costs
(including legal fees, disbursements and taxes as charged on a lawyer and own
client basis), damages and expenses of any kind whatsoever which may be brought
or made against TECTON by any person, firm or corporation of any kind whatsoever
or which may be suffered or incurred by TECTON, directly or indirectly, arising
out of or as a consequence of any such misrepresentation or breach of warranty,
acknowledgement, covenant or agreement.  Without in any way limiting the
generality of the foregoing, this shall include any loss of any kind whatsoever
which may be suffered or incurred by TECTON, directly or indirectly, arising out
of any material assessment or reassessment levied upon ENDURANCE for tax,
interest and/or penalties relating to any period of business operations up to
and including the Closing Date and all claims, demands, costs (including legal
fees, disbursements and taxes as charged on a lawyer and own client basis) and
expenses of any kind whatsoever in respect of the foregoing; and



(b)

notwithstanding the completion of the transactions contemplated under this
Agreement or any investigation by ENDURANCE, the representations, warranties and
acknowledgements of TECTON contained in this Agreement or any certificates or
documents delivered by TECTON pursuant to this Agreement shall survive the
Closing and shall continue in full force and effect thereafter for the benefit
of ENDURANCE. If any of the representations, warranties or acknowledgements
given by TECTON is found to be untrue or there is a breach of any covenant or
agreement in this Agreement on the part of TECTON, then TECTON shall indemnify
and save harmless ENDURANCE and its Shareholders from and against any and all
liability, claims, debts, demands, suits, actions, penalties, fines, losses,
costs (including legal fees, disbursements and taxes as charged on a lawyer and
own client basis), damages and expenses of any kind whatsoever which may be
brought or made against ENDURANCE by any








SHARE EXCHANGE AGREEMENT

Page 14 of 19

12/31/2013 5:04 PM







person, firm or corporation of any kind whatsoever or which may be suffered or
incurred by ENDURANCE, directly or indirectly, arising out of or as a
consequence of any such misrepresentation or breach of warranty,
acknowledgement, covenant or agreement. Without in any way limiting the
generality of the foregoing, this shall include any loss of any kind whatsoever
which may be suffered or incurred by ENDURANCE, directly or indirectly, arising
out of any material assessment or reassessment levied upon TECTON for tax,
interest and/or penalties relating to any period of business operations up to
and including the Closing Date and all claims, demands, costs (including legal
fees, disbursements and taxes as charged on a lawyer and own client basis) and
expenses of any kind whatsoever in respect of the foregoing.



(c)

With the exception of claims based on fraud or intentional misrepresentation,
the indemnification obligations of ENDURANCE shall not exceed the simple average
closing price for the common shares of TECTON for the 30 trading days preceding
the date of issue of Exchange Shares received by such Shareholder and shall
expire one year from the Closing Date, and the satisfaction of such
indemnification obligations shall be accomplished on a pro rata basis among
PARTIES involved in any misrepresentation or breach of warranty,
acknowledgement, covenant or agreement as to their Exchange Shares issued
pursuant to Section 1.1 hereunder.



6.

EXECUTION DELIVERY; CLOSING DELIVERY



6.1.

At the Time of Closing, ENDURANCE shall deliver to TECTON:



(a)

true copies of the resolutions of the MEMBERS evidencing that the MEMBERS have
approved the transactions of TECTON contemplated hereunder, specifically
referring to the cancellation of the unit certificates (the “Old Certificates”)
representing the LLC Units held by the MEMBERS as set forth in Recital A of this
Agreement; and



(b)

all minute books and seals of ENDURANCE; and



(c)

all original and duplicate certificates evidencing registration anywhere in the
world of any interest in tangible or intangible property included in the Assets;
and



(d)

any other materials that are, in the opinion of the attorneys for TECTON,
reasonably required to complete the transactions contemplated under this
Agreement.



6.2.

At the Time of Closing, TECTON shall deliver to ENDURANCE:



(a)

true copies of the resolutions of the directors of TECTON evidencing that the
directors of TECTON have approved the transactions of TECTON contemplated
hereunder, specifically referring to:



(i)

the issuance of Exchange Shares to the MEMBERS pursuant to Section 1.1 hereunder
(the “TECTON Exchange Share Certificates”); and



(ii)

have obtained the requisite shareholder approval to affect the share exchange or
provided an opinion from legal counsel explaining why such approval is not
required.



(b)

the TECTON Exchange Share Certificates registered in the names of the








SHARE EXCHANGE AGREEMENT

Page 15 of 19

12/31/2013 5:04 PM







MEMBERS; and



(c)

any other materials that are, in the opinion of the attorneys for TECTON,
reasonably required to complete the transactions contemplated under this
Agreement.



7.

GENERAL



7.1.

Time and each of the terms and conditions of this Agreement shall be of the
essence of this Agreement and any waiver by the PARTIES of this paragraph 7.1 or
any failure by them to exercise any of their rights under this Agreement shall
be limited to the particular instance and shall not extend to any other instance
or matter in this Agreement or otherwise affect any of their rights or remedies
under this Agreement.



7.2.

The Schedules to this Agreement incorporated by reference and the recitals to
this Agreement constitute a part of this Agreement.



7.3.

This Agreement constitutes the entire Agreement between the PARTIES hereto in
respect of the matters referred to herein and there are no representations,
warranties, covenants or agreements, expressed or implied, collateral hereto
other than as expressly set forth or referred to herein.



7.4.

The headings in this Agreement are for reference only and do not constitute
terms of the Agreement.



7.5.

The provisions contained in this Agreement which, by their terms, require
performance by a party to this Agreement subsequent to the Closing Date of this
Agreement, shall survive the Closing Date of this Agreement.



7.6.

No alteration, amendment, modification or interpretation of this Agreement or
any provision of this Agreement shall be valid and binding upon the PARTIES
hereto unless such alteration, amendment, modification or interpretation is in
written form executed by the PARTIES directly affected by such alteration,
amendment, modification or interpretation.



7.7.

Whenever the singular or masculine is used in this Agreement the same shall be
deemed to include the plural or the feminine or the body corporate as the
context may require.



7.8.

The PARTIES hereto shall execute and deliver all such further documents and
instruments and do all such acts and things as any party may, either before or
after the Closing Date, reasonably require in order to carry out the full intent
and meaning of this Agreement.



7.9.

Any notice, request, demand and other communication to be given under this
Agreement shall be in writing and shall be delivered by hand to the appropriate
party at the address as first set out above or to such other addresses or by
such other means as may be designated in writing by the PARTIES hereto in the
manner provided for in this paragraph, and shall be deemed to have been received
on the date of delivery by hand, or if delivered by e-mail or telecopy, then on
the date transmission completes.



7.10.

This Agreement shall be subject to, governed by, and construed in accordance
with the laws of the Florida, and the PARTIES agree to the exclusive
jurisdiction of the courts of the State of Florida for the resolution of all
disputes arising under this Agreement.



7.11.

This Agreement may be signed by the PARTIES in as many counterparts as may be








SHARE EXCHANGE AGREEMENT

Page 16 of 19

12/31/2013 5:04 PM







deemed necessary, each of which so signed shall be deemed to be an original, and
all such counterparts together shall constitute one and the same instrument.




IN WITNESS WHEREOF the PARTIES have hereunto set their hands and seals as of the
Effective Date:




ENDURANCE EXPLORATIONS GROUP LLC.

 

TECTON CORP.

 

 

 

 

 

 

Micah Eldred,  66.7% Managing Member




 

Micah Eldred, CEO, President, Director







Carl Dilley, 33.3% Member

 

Carl Dilley, Director

 

 

 

 

 




 

 

Christine Zitman, CFO, Secretary and Treasurer, Director

 

 

 











SHARE EXCHANGE AGREEMENT

Page 17 of 19

12/31/2013 5:04 PM







Schedule A

Member

Units Held

Percent Held

Micah Eldred

666

66.7%

Carl Dilley

333

33.3%

Exhibit 4.2(d)

Endurance Exploration Group, LLC, Articles of Organization

Exhibit 4.2(g)

Tangible and intangible property associated with all business carried on by
ENDURANCE

<List>

Schedule 4.2(h)

Permitted Encumbrances – None

Schedule 4.2(j)

Deposit, savings, investment and brokerage accounts and safety deposit boxes

Schedule 4.2 (l).

Material outstanding liabilities, whether direct, indirect, absolute, contingent
or otherwise, whatsoever of ENDURANCE

Schedule 4.2(m)

Dividends or other distributions of any kind whatsoever on any units in the
capital of ENDURANCE has been made, declared or authorized

New machinery or equipment of any kind whatsoever has been ordered by, or
installed or assembled on the premises of, ENDURANCE

Indebted to any of the MEMBERS

Guaranteed or agreed to guarantee any debt, liability or other obligation of any
kind whatsoever of any person, firm or corporation of any kind whatsoever; and

Schedule 4.2(n):

Material adverse changes of any kind whatsoever in the financial position or
condition of ENDURANCE, or any damage, loss or other change of any kind
whatsoever in circumstances materially affecting the business or Assets of
ENDURANCE or the right or capacity of ENDURANCE to carry on its business

Schedule 4.2(o)

Compensation arrangements with ENDURANCE, whether as directors, officers,
employees, independent contractors or consultants

Schedule 4.2(p)








SHARE EXCHANGE AGREEMENT

Page 18 of 19

12/31/2013 5:04 PM







Pension, profit sharing, group insurance or similar plans or other deferred
compensation plans of any kind whatsoever affecting ENDURANCE other than those,
if any, specified on  to this Agreement; and

Schedule 4.2(r)

Material contracts and agreements

Schedule 4.2 (dd)

Actions, suits, judgments, investigations or proceedings of any kind whatsoever
outstanding, pending or known to be threatened against or affecting ENDURANCE at
law or in equity or before or by any federal, provincial, state, municipal or
other governmental department, commission, board, bureau or agency of any kind
whatsoever

Exhibit 4.7(i)

Tecton’s Financial Statements are available on the SEC’s EDGAR database at
www.sec.gov

Exhibit 4.7(l)

None








SHARE EXCHANGE AGREEMENT

Page 19 of 19

12/31/2013 5:04 PM





